t c memo united_states tax_court amy yu-wen chien petitioner v commissioner of internal revenue respondent docket no filed date timothy a doyle for petitioner karen lynne baker for respondent memorandum findings_of_fact and opinion morrison judge the respondent the irs determined that the petitioner chien is liable for deficiencies of dollar_figure dollar_figure and dollar_figure for tax years and respectively the deficiencies are predicated on the following determinations that the wages chien received from the international monetary fund imf were includable in her self-employment_income thus resulting in self-employment-tax liability under sec_1401 and that in calculating chien’s income-tax liability under sec_1 there should be deducted from her taxable_income one-half of her self-employment-tax liability the notice_of_deficiency also reflected a determination by the irs that chien is liable for section-6662 a penalties of dollar_figure dollar_figure and dollar_figure for tax years and respectively all references to sections are to sections of the internal_revenue_code as in effect for the tax years at issue chien concedes she is liable for the deficiencies the only issue remaining for resolution is whether she is liable for the section-6662 a penalties we hold that she is not liable findings_of_fact chien resided in california when she filed her petition she was a u s citizen during the years at issue while chien was in college her father prepared her tax returns chien’s first postcollege job was with the peace corps her income from the peace corp sec_1although we refer to the tax imposed by sec_1401 as the self-employment_tax it is treated as an income_tax for purposes of sec_6662 which imposes a penalty on underpayments attributable to any substantial_understatement_of_income_tax see sec_1_6662-4 income_tax regs 98_tc_123 aff’d without published opinion 15_f3d_1083 9th cir was below the threshold for filing tax returns in she quit the peace corps and began working for corestaff services l p a temporary staffing agency in washington d c the first tax_return that she prepared herself was her federal-income-tax return she prepared the return by consulting irs instructions on the internet chien joined the imf as a staff assistant in date she and the irs have stipulated that she was a contract employee of the imf she was initially hired at a salary of dollar_figure per year shortly after joining the imf chien met with j carter magill an employee of the imf who was conversant in taxation the meeting lasted five minutes magill explained to chien that she had to make an estimated-tax payment every quarter shortly after the meeting magill emailed chien a spreadsheet that calculated her next estimated-tax payment because an estimated-tax payment is based on the taxpayer’s tax_liability for the year see sec_6654 d a and b f the spreadsheet was based on magill’s calculation of chien’s tax_liability for the amount of liability as calculated on the spreadsheet included the income_tax imposed by sec_1 see sec_6654 and the self- employment_tax imposed by sec_1401 see sec_6654 with chien’s imf wages included in self-employment_income had chien understood that her estimated-tax payment was based on her liability for the income_tax imposed by sec_1 and the self-employment_tax imposed by sec_1401 she would presumably have inferred from the spreadsheet that she would be liable for the self- employment_tax however chien had no such understanding of the estimated-tax regime so she made no such inference from the spreadsheet other than the spreadsheet chien did not receive any other information from the imf informing her that she was considered self-employed or that she was liable for the self- employment_tax later we discuss information chien received at an irs presentation on site at the imf in date during chien earned dollar_figure for her services to the imf on date chien made an estimated-tax payment of dollar_figure for on date chien made another estimated-tax payment of dollar_figure for on date chien prepared a form_1040 u s individual_income_tax_return for the tax_year she timely filed the return in preparing the return chien consulted the irs instructions for the form_1040 she had been advised by magill at their meeting that preparing her federal tax returns would be easy as long as she followed the irs instructions line of the form_1040 stated one-half of self-employment_tax attach schedule se in completing line we find that chien referred to the form_1040 instructions for line the instructions stated if you were self-employed and owe self- employment_tax fill in schedule se to figure the amount of your deduction believing that she was not self-employed chien typed on line and did not complete a schedule se self-employment_tax line of the form_1040 stated self-employment_tax attach schedule se because she believed she was not self-employed chien typed on line and did not attach schedule se chien never read the irs instructions for completing schedule se if she had read the instructions she would have found this statement on the first page you must pay se tax on income you earned as a u s citizen employed by a foreign government or in certain cases by a wholly owned instrumentality of a foreign government or an international_organization under the international organizations immunities act for services performed in the united_states puerto rico guam american samoa the commonwealth of the northern mariana islands cnmi or the virgin islands thus she would have learned that even though she was not self-employed in the usual meaning of the term she might still be required to report and pay self- employment_tax instead chien mistakenly thought because that she was not 2these instructions were entitled form se-1 instructions for schedule se form_1040 self-employed in the usual meaning of the term she was not liable for the self-employment_tax she made this same mistake when she prepared her form sec_1040 for the and tax years the form_1040 for reported wage income of dollar_figure which included the dollar_figure that chien had received from the imf and dollar_figure in wages that she had received from corestaff services l p on line which is the place on form_1040 for reporting the income-tax liability imposed by sec_1 she reported a tax_liability of dollar_figure she reported that federal_income_tax withheld from forms w-2 and was dollar_figure she reported that the sum of her estimated-tax payments and the amount applied from her return was dollar_figure her actual estimated-tax payments for totaled dollar_figure the dollar_figure amount that she reported apparently included only one of her two estimated-tax payments she reported she had made total payments of tax of dollar_figure and requested a refund of dollar_figure attached to the form_1040 was a form_w-2 wage and tax statement from corestaff services l p it reflected that she had been paid wages of dollar_figure that dollar_figure of federal-income tax had been withheld from her wages that dollar_figure in social-security tax had been withheld from her wages and that dollar_figure in medicare_tax had been withheld from her wages also attached was a form_w-2 from the imf it reflected that she had been paid wages of dollar_figure the word none was printed under federal_income_tax withheld the word none was printed under social_security_tax withheld there was no entry for medicare_tax withheld in chien earned dollar_figure for her services to the imf on or about date chien made an estimated-tax payment of dollar_figure for on date the irs paid chien a dollar_figure refund of income_tax for the payment was equal to the dollar_figure of tax that chien reported on her tax_return minus her dollar_figure of payments ie withholding by corestaff services l p of dollar_figure the date estimated-tax payment of dollar_figure and the date estimated-tax payment of dollar_figure on or about date chien made another estimated-tax payment of dollar_figure for on or about date chien made an estimated-tax payment of dollar_figure for on date shirley kelly a representative of the irs delivered a slide presentation to imf employees to educate them about their tax responsibilities attendance at the presentation was not mandatory chien’s duties caused her to be late to the presentation she arrived only a few minutes before the end but she picked up a copy of the slides chien looked over the slides later if chien was knowledgeable about taxes she could have realized from the slides that her imf wages were subject_to self-employment_tax the fourth slide advises that in general u s citizens employed at the international monetary fund are subject_to both u s income_tax and social_security_taxes on the gross amount of their wages the eighth slide says employees of embassies and international organizations u s citizens working in the u s your employer files a w-2 form with the internal_revenue_service but does not withhold u s taxes your responsibilities for this wage income --report wages on form_1040 line --complete schedule se for self-employment_tax on your wage income --make estimated_tax payments when asked at trial to explain how she could not have understood from the slides that she should have reported her imf wages as self-employment_income chien said that when she read the slides she would not have immediately understood the meaning of many of the terms used for example she testified--credibly--that she would not have understood the difference between income_tax and self- employment_tax or the relationship between estimated-tax payments and self- employment_tax also we find that chien missed the portion of the slide presentation in which kelly had orally explained the two slides we referred to above chien did not later make a sustained effort to understand the slides in the sense that she did not analyze what was meant by the various phrases used nor did she analyze how the phrases used in the slide presentation corresponded to the phrases used in the form_1040 and the instructions to the form_1040 instead having missed most of the slide presentation the lesson that chien took away from the event was that she should follow the form_1040 instructions on date chien prepared a form_1040 for the tax_year she timely filed the return her reporting was similar in most respects to that on the form_1040 she had filed for as on her return she reported her imf wages as wage income she also reported that she had no self-employment_income and did not owe self-employment_tax the form_1040 for reported wage income of dollar_figure which was the dollar_figure that chien had received from the imf on line which is the place on form_1040 for reporting the income-tax liability imposed by sec_1 she reported a tax_liability of dollar_figure she reported no self-employment_tax she did not attach schedule se she reported that federal_income_tax withheld from forms w-2 and was zero she reported that the sum of the estimated-tax payments and the amount applied from her return was dollar_figure her actual estimated-tax payments for totaled dollar_figure ie dollar_figure dollar_figure dollar_figure she reported that she had made total payments of dollar_figure including a dollar_figure credit for payment of the federal telephone_excise_tax and that she owed a balance of dollar_figure attached to the form_1040 was a form_w-2 from the imf it reflected that she was paid wages of dollar_figure the word none was printed under federal_income_tax withheld the word none was printed under social_security_tax withheld there was no entry for medicare_tax withheld in chien earned dollar_figure for her services to the imf she also received dollar_figure in wages from a source not disclosed by the record on or about date chien made an estimated-tax payment of dollar_figure for in the middle of chien left her position with the imf to attend school on or about date chien made an estimated-tax payment of dollar_figure for on or about date chien made another estimated-tax payment of dollar_figure for on date the irs paid chien a dollar_figure refund of income_tax for the refund was not equal to the tax reported on the form_1040 ie dollar_figure minus estimated-tax payments ie dollar_figure dollar_figure dollar_figure because in calculating the refund the irs had made other allowances for various payments refundable credits and interest on date chien prepared her form_1040 for the tax_year she filed the return timely as on her and returns she reported her imf wages as wage income she also reported that she had no self-employment_income and did not owe self-employment_tax the form_1040 for reported wage income of dollar_figure which comprised the dollar_figure that she had received from the imf and the dollar_figure in other wage income on line which is the place on form_1040 for reporting the income-tax liability imposed by sec_1 she reported a tax_liability of dollar_figure before subtracting a dollar_figure credit she reported no self-employment_tax she did not attach schedule se she reported that federal_income_tax withheld from forms w-2 and was zero she reported that the sum of the estimated- tax_payments and the amount applied from her return was dollar_figure her actual estimated-tax payments totaled dollar_figure ie dollar_figure dollar_figure dollar_figure the form_1040 reported that she had made total payments of dollar_figure the sum of her reported estimated-tax payments but not the dollar_figure credit and it requested a refund of dollar_figure attached to the form_1040 was a form_w-2 from the imf it reflected that she had been paid wages of dollar_figure the word none was printed under federal_income_tax withheld the word none was printed under social_security_tax withheld there was no entry for medicare_tax withheld on date the irs paid chien a dollar_figure refund of her income taxes this amount was equal to the dollar_figure that she reported as her tax_liability on her form_1040 minus her dollar_figure in estimated-tax payments opinion the federal_insurance_contributions_act fica tax is imposed on wages paid with respect to employment sec_3101 and b a and b the employer is liable for half of the fica tax sec_3111 and b the employee is liable for the other half of the fica tax sec_3101 and b but the employer must withhold this portion of the tax from the employee’s wages as it pays the employee sec_3102 amounts so withheld are credited by the irs to the account of the employee see 436_us_238 the term employment is defined by sec_3121 as any service of whatever nature performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches at a port in the united_states if the employee is employed on and in connection with such vessel_or_aircraft when outside the united_states or b outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer as defined in subsection h or c if it is service regardless of where or by whom performed which is designated as employment or recognized as equivalent to employment under an agreement entered into under section of the social_security act except that such term shall not include-- service performed in the employ of an international_organization an international_organization is defined by sec_7701 as a public international_organization entitled to enjoy privileges exemptions and immunities as an international_organization under the international organizations immunities act u s c sec 288-288f it is undisputed that the imf is such an international_organization under sec_3121 service performed in the employ of an international_organization such as the imf is not employment payment for such service is therefore not subject_to the fica tax the self-employment_tax is a tax on the self-employment_income of an individual sec_1401 and b self-employment_income is defined as net earnings from self-employment sec_1402 net_earnings from self- employment is generally defined as income from a trade_or_business minus deductions sec_1402 the term trade_or_business is generally defined as excluding the performance of service by an individual as an employee but the performance of service by an individual as an employee is considered a trade_or_business if it is a service described in sec_3121 performed in the united_states by a citizen_of_the_united_states sec_1402 because service performed by an employee of the imf is undisputedly described in sec_3121 the performance of service within the united_states by a u s -citizen employee of the imf is considered a trade_or_business income from such service is therefore subject_to the self-employment_tax see 95_tc_639 service performed for international telecommunications satellite organization 222_fsupp_65 s d n y service performed for united nations aff’d 332_f2d_283 2d cir one-half of the amount of self-employment-tax liability for the year is deducted in calculating taxable_income for purposes of the income_tax imposed by sec_1 sec_164 the irs contends that chien is liable for the section-6662 a penalty for each of her tax years and because it contends her underpayments of tax for these three years were due to negligence or disregard of rules or regulations and her underpayment_of_tax for was due to a substantial_understatement_of_income_tax sec_6662 imposes an accuracy-related_penalty equal to of an underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations sec_6662 and b and a substantial_understatement_of_income_tax exists if the understatement is greater than of the income_tax required to be shown on the return and the understatement is greater than dollar_figure sec_6662 negligence includes any failure to make a reasonable attempt to comply with the tax laws sec_6662 sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to determine the correctness of a deduction credit or exclusion that would seem to a reasonable person to be too good to be true sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 in determining whether the taxpayer acted with reasonable_cause and in good_faith the guidance in sec_1_6664-4 income_tax regs is applicable generally the most important factor is the extent of the taxpayer's effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer the irs has the burden of production under sec_7491 with respect to the accuracy-related_penalty to meet that burden the irs must come forward with sufficient evidence that it is appropriate to impose this penalty see 116_tc_438 although the irs bears the burden of production with respect to the accuracy-related_penalty the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions id the taxpayer bears the burden_of_proof with regard those issues id the irs is correct that for the tax_year chien had an underpayment attributable to a substantial_understatement_of_income_tax the understatement of income_tax on her return was dollar_figure this is greater than of the tax required to be shown on the return ie dollar_figure or of dollar_figure it is also greater than dollar_figure therefore chien had a substantial_understatement_of_income_tax for the irs also contends that chien was negligent or disregarded rules and regulations in preparing her returns for all three tax years the irs has multiple theories as to how chien was negligent first chien failed to seek further advice from magill to clarify whether she was liable for the self-employment_tax second chien attended kelly’s presentation at the imf and or reviewed the slides thus she should have known that she was liable for self-employment_tax third the tax chien reported was far exceeded by her estimated-tax payments and she received refunds for all three tax years thus she should have realized that she had likely misreported her tax_liabilities for these and other reasons the irs also contends that chien did not have reasonable_cause for failing to report her imf wages as self- employment income and did not act in good_faith with respect to this omission we find that chien had reasonable_cause for failing to report her imf wages as self-employment_income and that she acted in good_faith with respect to this omission within the meaning of sec_6664 chien’s inexperience was the reason she failed to understand--from her interactions with magill from the imf slide presentation or from the disparity between her estimated-tax payments and her reported tax liability--that she was liable for the self-employment_tax on her imf wages she consulted the instructions for the form_1040 she formed the impression that she did not need to report her wages as self-employment_income on the form_1040 and the schedule se because in the words of the form_1040 instructions she was not self-employed chien made an honest mistake in applying the instructions thus she qualified for the reasonable-cause-and-good- faith exception to the section-6662 a penalties to reflect the foregoing and concessions decision will be entered for respondent as to deficiencies and for petitioner as to the sec_6662 penalties 3the irs cites 620_f2d_153 7th cir aff’g tcmemo_1978_426 for the proposition that a taxpayer may not rely on an informal irs publication if it is inconsistent with the statute the issue in johnson was the proper tax treatment of a transaction not whether the taxpayer was liable for the accuracy-related_penalty it is therefore distinguishable
